Citation Nr: 0511868	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  98-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dysthymic 
disorder/major depression, to include as due to post-
concussion headaches. 

2.  Entitlement to an increased rating for post-concussion 
headaches, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The Board notes that the issue of entitlement to a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities was raised at the 
February 2005 personal hearing.  As that issue has not yet 
been addressed by the RO, it is referred back for appropriate 
action. 

The veteran's claim of entitlement to an increased rating for 
post-concussion headaches was previously before the Board, 
and in February 2000 and November 2003 remands it was 
returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran has major depression that is etiologically related to 
his service-connected post-concussion headaches.
 
2  The veteran's post-concussion headaches are shown to be 
productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

CONCLUSIONS OF LAW

1.  Major depression is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The schedular criteria for a 50 percent evaluation for 
post-concussion headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in November 1997 and February 2003 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in March 1998 and January 
2004 statements of the case and supplemental statements of 
the case issued in September 1998, December 1998, August 
2004, and September 2004, the RO notified the veteran of 
regulations pertinent to service connection and increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In January and December 2003 letters, prior to the initial 
adjudication of the veteran's service connection claim, he 
was informed of VA's duty to obtain evidence on his behalf.  
He was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in November 1997, December 2000, and July 2004.

With respect to the veteran's increased rating claim, the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 1997 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until December 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in December 
2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in December 2003 was not 
given prior to the November 1997 RO adjudication of the 
claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the October 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the March 2004 and February 2005 personal 
hearings; lay statements; service medical records; private 
treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Dysthymic disorder/major depression

The veteran is seeking entitlement to service connection for 
a dysthymic disorder/major depression, to include as 
secondary to post-concussion headaches.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, the evidence is in relative 
equipoise as to whether the veteran's currently diagnosed 
major depressive disorder is secondary to his service-
connected headache disorder, and therefore, service 
connection is warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With respect to evidence of a service-connected disability, 
the Board notes that the veteran was service-connected for 
post-concussion headaches in November 1979.  

With respect to evidence of a current disability, the veteran 
has been diagnosed with major depression on several 
occasions.  During VA outpatient treatment in February 1981, 
the veteran reported that he was depressed secondary to the 
pain associated with his headaches.  In September 1982, he 
was diagnosed with a "psychiatric disorder."  A March 1983 
VA treatment report noted that the veteran's mother stated 
that he had been somewhat depressed over the last three years 
and that the headaches were often associated with depressive 
periods.  A June 1989 treatment report diagnosed the veteran 
with recurrent major depression.  A February 1998 report from 
St. Charles Hospital diagnosed the veteran with depressive 
disorder, not otherwise specified.  During VA outpatient 
treatment in April 1998, the veteran reported that his daily 
headache pain was "depressing."  

With respect to a medical nexus opinion linking the veteran's 
current major depression to his service-connected post-
concussion headaches, the Board notes that in an undated VA 
medical report, it was noted that the veteran was being 
treated for depressive disorder secondary to chronic migraine 
headaches.  It was noted that the condition prevented him 
from gainful employment and minimized his ability to 
participate in normal family activities.  In a November 2000 
addendum to the report, it was noted that because the 
veteran's headaches preceded his depressive symptoms and 
because they were known to contribute to his depressive 
symptoms, the veteran had been treated as if the headaches 
contributed to his depression.  The examiner indicated that 
he strongly discouraged the veteran from working because his 
headaches and depressive symptoms would prevent him from 
performing the necessary duties of employment.  

At his December 2000 VA examination, the veteran was 
diagnosed with dysthymic disorder.  The examiner opined that 
the veteran's basic psychiatric problem was a personality 
disorder with borderline and passive-aggressive elements.  
The examiner stated that the possibility of chronic headaches 
contributing to some extent to the veteran's depression could 
not be ruled out, but he did not feel that it was a 
significant cause for his depression.  He stated that the 
veteran's basic personality predisposed the veteran to anger 
and, at times, to fluctuation of mood from anger to 
depression.

At his July 2004 VA examination, the veteran was diagnosed 
with major depressive disorder.  The examiner opined that the 
depression likely had several causes, one of which was 
headaches.  He noted that overall, it appeared that a smaller 
portion of the veteran's depression was directly related to 
his headaches.  The examiner did not believe it was possible 
to determine the exact causal relationship between depression 
and the headaches and stated that the veteran likely had a 
personality structure prone to somaticize stress, and the in-
service head injury made the tendency worse.  He indicated 
that the tendency was also made worse by several health 
problems occurring since that time.  He stated that the 
veteran's pain disorder, although likely originally related 
to his head injury was now due to multiple factors.  The 
examiner opined that in the veteran's mind, there was a 
direct relationship between his headaches, his current 
distress and the inservice head injury; however, neurology 
examinations had not concluded a direct relationship.  He 
opined that the effect of the injury was only one factor 
among many that contributed to the veteran's current state of 
dysfunction.

The Board observes that there is no definitive medical 
opinion as to whether the veteran's service-connected 
headaches have caused or aggravated his depressive disorder.  
There is persuasive medical evidence which indicates that 
such a relationship is as likely as not, as well as evidence 
indicating that it is the veteran's psychiatric disorders, 
including a personality disorder, that have, likely caused or 
aggravated the headaches.  As noted above, however, such 
evidence in support of the veteran's claim does not have to 
be definitive.  The benefit of the doubt is given to the 
claimant and service connection may be established when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination in a 
matter.  Notably, the Board observes that even the medical 
opinions which appear to attribute the veteran's depressive 
disorder only to a small or minimal degree to his headaches, 
do not rule out a causal relationship between the veteran's 
headache disorder and his depressive disorder even if it is 
medically considered only one factor in the development of 
the veteran's depressive disorder.  Given the opinions in the 
November 2000 VA medical opinion and the December 2000 and 
July 2004 VA examiners and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's major depression is at least as likely as not 
proximately due to or the result of his service-connected 
post-concussion headaches.  

2.	Post-concussion headaches

The veteran is currently assigned a 30 percent disability 
rating for post-concussion headaches under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  The veteran 
now contends that his headaches are more disabling than 
currently evaluated, and he has appealed for an increased 
rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

As noted above, the veteran is assigned a 30 percent 
evaluation for his post-concussion headaches under 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8100.  Diagnostic Code 8100 
provides a 30 percent evaluation contemplates characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a (2004). 

During VA outpatient treatment from 1996 to 2004 the veteran 
was treated for headaches on several occasions.  In May 1997, 
the veteran reported having headaches with pain measuring 7 
on a scale of 10.  He stated that he was unable to work when 
taking headache medication as it made him too drowsy.  In 
September 1997, the veteran described daily headaches that 
were consistent and agonizing.  He indicated that they lasted 
8 to 12 hours.  

At his November 1997 VA examination, the veteran reported 
constant headaches that varied in intensity and occurred 5 to 
6 days each week.  He also reported that they remained severe 
for 10 hours.  He indicated that he was currently employed 
and had missed 13 days in the past 12 months due to his 
headaches.  He asserted that he forced himself to work 
through his headaches and when he was at home, he would lay 
down for several hours.  He was diagnosed with chronic and 
incapacitating post-concussion headaches with dizziness and 
occasional blackouts.  

In a November 2000 opinion, a VA examiner asserted that he 
strongly discouraged the veteran from working because his 
headaches and depressive symptoms would prevent him from 
performing the necessary duties of employment.  

At his September 2002 VA examination, the veteran reported 
having intense weakness, fatigue, and functional loss due to 
his headaches.  He asserted that his headaches measured 8 on 
a scale of 10 and he felt that his headaches were prostrating 
approximately 70 to 80 percent of the month.  Following an 
examination, it was noted that the veteran had chronic, daily 
headaches that did not appear to respond much in the way of 
medication or therapy.  From the veteran's history, it 
appeared that the severity of the headaches was fairly 
impressive and interfered appreciably with work activities.  
In an October 2002 addendum, the examiner added that he 
believed the condition of depression may underlie the 
veteran's current presentation and be contributory to both 
his headaches as well as his work disability.

At his March 2004 personal hearing, the veteran testified 
that he had headaches approximately 4 to 5 days each week 
that lasted anywhere from 2 to 8 hours.  With respect to 
limitation, the veteran reported that he had nausea and 
diarrhea and that he was incapacitated from doing anything as 
he had to lay down in a quiet environment.  He stated that 
none of his medications had stopped the headaches and that he 
missed work and incurred disciplinary problems due to his 
headaches.  

At his July 2004 VA examination, the veteran reported that 
his headaches were "throbbing" and occurred in a variety of 
locations, frontal, occipital, or at the vertex.  He 
maintained that they occurred 2 to 3 times per day on average 
of 5 times per week, lasting 2 to 6 hours.  During a 
headache, he experienced nausea, photophobia, and 
phonophobia.  He stated that he self-treated by lying on a 
couch with an ice pack on his head.  He denied using 
medication currently as none of them had worked.  Following 
an examination, the veteran was diagnosed with tension 
headaches.  The examiner opined that the headaches were of a 
muscle tension type and were non-prostrating.  In a September 
2004 clarification, the examiner indicated that the veteran 
had muscle tension type headaches that were secondary to 
stress or mental illness.  He stated that the symptoms during 
a headache reflected this by representing "emotional 
overlay".  He indicated that the veteran did not vomit which 
was a common symptoms of a prostrating headache.  It was his 
opinion that the VA psychologist made clear that the veteran 
had a psychosis which he described as major depressive 
disorder that resisted treatment and that the headaches were 
a pain disorder secondary to the psychosis.   

At his February 2005 personal hearing, the veteran testified 
that he had to turn out the lights and lay down when he had a 
headache.  

Following a complete review of the evidence of record, the 
Board finds that the medical evidence supports the veteran's 
claim and that a 50 percent rating is warranted for post-
concussion headaches.  

As noted above, a 50 percent rating is contemplated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The Board 
notes that while the July 2004 VA examiner asserted that the 
veteran's headaches were non-prostrating, the objective 
evidence of record demonstrates that the veteran's post-
concussion headaches are very frequent, are frequently 
prostrating, and include prolonged attacks productive of 
economic inadaptability. 

In particular, the veteran has repeatedly stated that the 
pain caused by his headaches measure 7 or 8 on a scale of 
ten.  In addition, he asserted that they last anywhere from 2 
to 12 hours each day, occurring an average of 5 days per 
week.  Moreover, in March 2004, the veteran indicated that he 
missed work and incurred disciplinary action due to his 
headaches.  Finally, in the November 2000 VA opinion, the 
examiner asserted that he "strongly discouraged" the 
veteran from working due to his headaches as they would 
prevent him from performing the necessary duties of 
employment.  In addition, the September 2002 VA examiner 
asserted that the veteran's headaches seemingly "interfered 
appreciably" with his work activities.  Finally, it is noted 
that the November 1997 VA examiner diagnosed the veteran with 
"incapacitating" headaches.  As such, the Board finds that 
an increased rating evaluation is warranted.

Based on the above, the Board concludes that the current 
symptomatology related to the veteran's post-concussion 
headaches appropriately reflects a disability rating at the 
50 percent level.


ORDER

Service connection for major depression is granted. 

A 50 percent rating for post-concussion headaches is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


